EXPENSE LIMITATION AND REIMBURSEMENT AGREEMENT This EXPENSE LIMITATION AND REIMBURSEMENT AGREEMENT, dated as of July 1, 2014 (the “Agreement”), by and among Versus Capital Multi-Manager Real Estate Income Fund LLC, a Delaware limited liability company (the “Fund”), and Versus Capital Advisors LLC, a Delaware limited liability company (the “Adviser”). WHEREAS, the Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a non-diversified investment company and under the Securities Act of 1933, as amended (the “1933 Act”); WHEREAS, the Fund is more fully described in its current prospectus; WHEREAS, the Adviser has agreed to waive its fees and/or reimburse the Fund’s expenses to the extent necessary to ensure that the Fund’s aggregate annual expenses, excluding (i) the investment management fee, otherwise payable to the Adviser by the Fund pursuant to the Investment Management Agreement, dated as of the date hereof, by and among the Adviser and the Fund including any fees payable to sub-advisers (the “Investment Management Fee” pursuant to the “IMA”), (ii) fees of the investment funds in which the Fund invests, (iii) brokerage costs, (iv) account servicing fees, (v) interest payments, (vi) extraordinary expenses and (viii) taxes, (as determined in the sole discretion of the Adviser) (the “Covered Fund Expenses”), will not exceed 0.30% of the Fund’s net assets for the twelve months from July 1, 2014 through June 30, 2015 (the “Limitation Period”); and NOW, THEREFORE, in consideration for the mutual promises herein contained, the parties agree as follows: Section 1.﻿ Waiver of Investment Management Fee and Fund Expense Reimbursement. (a) The Adviser hereby agrees to waive, to the extent that such waiver is required pursuant to the provisions of Section 1(c), the payment of a portion of: the Investment Management Fee (b) The Adviser further agrees to reimburse, to the extent that such reimbursement is required pursuant to the provisions of Section 1(c), the Fund for any expenses incurred by the Fund. (c) Notwithstanding the foregoing, the Adviser shall have no obligations under this Section 1 to waive any amounts pursuant to Section 1(a) or reimburse any amounts pursuant to Section 1(b) during the Limitation Period in an amount greater than the amounts necessary to be waived or reimbursed to cause the Fund’s aggregate annual expenses (excluding the Covered Fund Expenses) to be equal to no more than 0.30% of the Fund’s net assets as of the end of the Limitation Period. Section 2. Notice.
